Citation Nr: 0806746	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-03 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected 
right ankle fracture residuals, currently evaluated 20 
percent disabling. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1977 to March 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

Procedural history 

The veteran was originally granted service connection for 
right ankle fracture residuals in a November 1999 rating 
decision.  A 10 percent disability rating was assigned.  The 
veteran indicated his disagreement with the assigned 
disability rating in a January 2000 statement.  In an April 
2000 statement of the case the RO increased the veteran's 
right ankle disability rating to 20 percent.  The veteran did 
not perfect his appeal, and the RO's decision became final.  

In October 2003, the veteran filed a claim seeing an 
increased rating for his service-connected right ankle 
disability.  A rating decision was issued in December 2003 
which continued the previously assigned 20 percent disability 
rating.  The veteran perfected an appeal as to that denial. 

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Waco RO 
in January 2008.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.


FINDINGS OF FACT

1.  The veteran's right ankle disability is manifested by 
range of motion of dorsiflexion of 0-20 degrees with no loss 
of motion on repetition; plantar flexion of 0-40 degrees with 
no loss of motion on repetition; and x-ray evidence of 
degenerative joint disease. 

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected right 
ankle disability, so as to render impractical the application 
of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a disability in excess of 20 percent for  
the service-connected right ankle disability have not been  
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2007).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an increased rating for his 
service-connected right ankle fracture residuals, currently 
evaluated 20 percent disabling.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for an increased rating in a letter from the RO 
dated November 21, 2003, including a request for evidence 
showing that your service-connected disability has increased 
in severity. 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
November 2003 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining service 
medical records, VA medical treatment records, medical 
treatment records from private facilities if authorized by 
VA, and "any other relevant records held by any Federal 
department or agency."  With respect to private treatment 
records, the letter informed the veteran that the VA would 
make reasonable efforts to obtain private or non-Federal 
medical records.  Furthermore, the VA included copies of VA 
Form 21-4142, Authorization and Consent to Release 
Information, which the veteran could complete to release 
private medical records to the VA.  

The November 2003 letter further emphasized:  "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original]

The Board notes that the November 2003 letter from the RO 
specifically requested of the veteran: "Send any medical 
reports you have." The veteran was also advised to submit 
statements from doctors and from "other individuals who are 
able to describe" how your disability has gotten worse.  
Furthermore, the veteran was notified that he could submit a 
statement describing his own symptoms. This complies with the 
"give us everything you've got" provision contained in 38 
C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

Finally, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Court's holding in Dingess does not exclusively apply to 
service connection claims. Indeed, with respect to claims for 
increased disability ratings, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded. 

With respect to the issue at hand, element (1) is not in 
dispute, and elements (2) and (3) are irrelevant, as service 
connection has already been granted.  The veteran has been 
provided with appropriate notice as to element (4).  Element 
(5), effective date of increase, is rendered moot via the 
RO's denial of an increased disability rating.

In the November 2003 VCAA letter, the RO informed the veteran 
that the rating for his disability can be changed if there 
was an increase in severity of his condition.  The letter 
further provided examples of evidence that the vet should 
tell VA about or give to VA that may affect his disability 
rating, including the following: information about on-going 
treatment records, including VA or other Federal treatment 
records; results of laboratory tests or x-rays; employment 
records; a self description of symptoms, and; statements 
discussing the service-connected disability symptoms from 
people who have witnessed how they affect him. 
This complies with the recent decision of the Court 
concerning enhanced VCAA notice in increased rating cases, 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App., Jan. 
30, 2008).

In this case, the Diagnostic Code in question pertains to a 
decreased range of motion for the veteran's ankle.  The 
notice letter did not provide at least general notice of that 
requirement.  However, the essential fairness of the 
adjudication was not affected because the veteran had actual 
knowledge of what was necessary to substantiate his claim.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.  See Vazquez-Flores, slip op. 
at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  In this case, the veteran stated in the January 2008 
hearing that his ankle "is not frozen in place" but that 
there are times when he has "to work it quite a bit before 
it loosens up."  See January 2008, hearing transcript, page 
5   This demonstrates that the veteran was aware that he was 
already at the schedular maximum based on a limited range of 
motion and the only way to achieve a higher disability rating 
was if the ankle was "frozen in place" due to ankylosis.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the veteran's service 
medical records and provided him with several VA 
examinations.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in January 2008 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Specific schedular criteria 

Under Diagnostic Code 5271 [ankle, limited motion], marked 
limitation of motion in the ankle warrants a 20 percent 
disability rating, and moderate limitation of motion in the 
ankle warrants a 10 percent disability rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2007).  Twenty percent is the 
maximum disability rating under this diagnostic code.

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is "more appropriate"  Than the one 
used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995). 

By the veteran's account, the principal manifestations of 
right ankle disability are pain, stiffness and swelling.  The 
veteran has testified in January 2008 that his symptoms are 
improved by mobility.  Range of motion of dorsiflexion of 0-
20 degrees with no loss of motion on repetition, and plantar 
flexion of 0-40 degrees with no loss of motion on repetition. 
X-rays indicate degenerative joint disease is present. 

The RO has applied Diagnostic Code 5271 to the veteran's 
right ankle condition, which allows for a 20 percent 
disability rating with evidence of marked limited range of 
motion.  After having carefully reviewed the medical evidence 
and for reasons more fully explained below, the Board is of 
the opinion that the veteran's ankle disability is most 
appropriately rated under Diagnostic Code 5271.  

In reaching its conclusion, the Board also considered other 
potentially applicable diagnostic codes, see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, the Board 
notes that in the veteran's case there are no findings of 
malunion of the os calcis or astragalus, or ankylosis of the 
joint.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Thus, Diagnostic Codes 5270, 
5272 and 5273, requiring malunion or ankylosis, are not for 
application in this case.  The veteran does not contend 
otherwise.

Schedular rating

The veteran is currently assigned a 20 percent disability 
rating under Diagnostic Code 5271.  The currently assigned 20 
percent disability rating is the highest schedular rating 
available.  As such, the Board is unable to consider or grant 
a higher schedular rating.

DeLuca considerations

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the veteran is receiving 
the maximum schedular rating allowable under Diagnostic Code 
5271.  Accordingly, the aforementioned provisions of 38 
C.F.R. § 4.40 and § 4.45 are not for consideration in this 
case. 

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2007); Fanning v. Brown, 4 Vet. App. 225 
(1993).

The veteran's service-connected disability is status post 
reconstruction, degenerative joint disease of the right 
ankle.  The January 2008 hearing transcript indicates that 
the veteran has two J-shaped scars on his ankle each 
approximately four inches in length.  See January 2008, 
hearing transcript, page 12-13.  The record indicates that 
these are surgical scars and are included as part of the 
veteran's service-connected post-operative right ankle 
disability.  

According to the criteria found in Diagnostic Code 7804, a 10 
percent evaluation is provided for scars that are superficial 
and painful on examination.  After having carefully 
considered the matter, the Board believes that a separate 
disability rating is not warranted for the surgical scar on 
the veteran's right ankle under 38 C.F.R. § 4.25 and Esteban, 
because there is no medical evidence of record indicating 
that the scars are painful or limit ankle function.  During 
the January 2008 hearing, the veteran specifically testified 
that the scars do not cause him pain. See the January 17, 
2008 hearing transcript at 11.  

Hart considerations

In Hart v. Mansfield, No. 05-2424 U.S. Vet. App. Nov. 19, 
2007, the Court held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The veteran's service-connected right ankle disability has 
been rated 20 percent disabling since the date of service 
connection, May 12, 1999.  As noted in the Introduction 
above, the veteran's claim for an increased disability rating 
for his service-connected right ankle disability was filed in 
October 2003.  Therefore, the relevant time period under 
consideration is from October 2002 to the present.  The 
question to be answered by the Board, then, is whether any 
different rating should be assigned for any period from 
October 2002 to the present. 

As described above, the veteran is currently receiving the 
maximum disability rating allowable under Diagnostic Code 
5271.  There have been several VA examinations that have 
addressed the veteran's right ankle condition.  After a 
careful review of the record, the Board can find no other 
evidence to support a finding that the veteran's right ankle 
condition was more or less severe during the appeal period.  
The veteran has pointed to none.  Accordingly, there is no 
basis for awarding the veteran disability rating other than 
the currently assigned 20 percent for at any time from 
October 2002 to the present.

Extraschedular evaluation 

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) 
(2007).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards. Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance. See  also VAOPGCPREC 6-96. 
The RO included 38 C.F.R. § 3.321(b)(1) in the December 2004 
Statement of the Case (SOC), and it appears to have 
considered the regulation in the veteran's case.  
Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for the increased 
disability rating at issue.

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative. The record does not show that the veteran 
has required frequent hospitalizations for his right ankle 
disability. 

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  In 
January 2008 the veteran testified that his ankle condition 
slows him down but that he is still able to get his work 
done.  See  the January 2008 hearing transcript, page 9. 

While the veteran's right ankle disability may have an 
adverse effect on employment, it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally the 
degrees of disability specified [in the ratings schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2007).  

There is also no medical evidence of any unusual clinical 
picture.  The veteran's right ankle disability is manifested 
by range of motion of dorsiflexion of 0-20 degrees with no 
loss of motion on repetition; plantar flexion of 0-40 degrees 
with no loss of motion on repetition; and x-ray evidence of 
degenerative joint disease.  
For purposes of VA compensation, normal dorsiflexion of the 
ankle is zero to 20 degrees and normal ankle plantar flexion 
is zero to 45 degrees, so the ranges of motion of the 
veteran's ankle approximate normal.  See 38 C.F.R. § 4.71a, 
Plate II (2007).

Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that referral of the veteran's right ankle to VA 
central Office for consideration of an extraschedular 
evaluation is not warranted.

Conclusion

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to an increased disability 
rating for his service-connected right ankle disability. 
The benefits sought on appeal are accordingly denied.



ORDER

Entitlement to an increased rating for service-connected 
right ankle fracture residuals is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


